Opinion by
Watkins, J.,
This is an unemployment compensation ease in which the Bureau of Employment Security disqualified the claimant for benefits in that she voluntarily terminated her employment to join her husband in Ohio, under the provisions of §402(b) (2) of the Unemployment Compensation Law, 43 PS §802(b) (2).
*563The clamant, Harriette Scruggs, was last employed by Thorofare Markets, Inc., Murraysville, Pennsylvania, on August 27, 1960. Notice of the above determination was mailed to the claimant on November 2, 1960. The claimant filed her appeal on January 23, 1961. The referee allowed the appeal, although it was not filed within the statutory period because the claimant had been misled by a local office representative. The record doesn’t support this finding of the referee but it is moot because although he allowed the appeal, he sustained the Bureau by holding that she voluntarily left her employment.
A copy of the referee’s decision, dated March 24, 1961, was mailed to the last known address of the claimant, 8301 Burns Avenue, Cincinnati 16, Ohio, and she received it. The decision became final on April 3, 1961. She filed her appeal on May 2, 1961.
Her appeal was filed beyond the statutory period so the Board properly dismissed it. Silvio Unemployment Compensation Case, 191 Pa. Superior Ct. 211, 156 A. 2d 353.
Decision affirmed.